Order entered September 24, 2013




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-12-00822-CV

             MILLER GLOBAL PROPERTIES, LLC, ET AL, Appellants

                                           V.

 MARRIOTT INTERNATIONAL, INC. AND MARRIOTT HOTEL SERVICES, INC.,
                            Appellees

                   On Appeal from the 219th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 219-03327-2009

                                       ORDER
      Matthew Samuel Hellman’s Motion Pro Hac Vice filed on September 17, 2013 is

GRANTED.


                                                  /s/   MICHAEL J. O’NEILL
                                                        PRESIDING JUSTICE